DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Response to Amendment
The Amendment filed on 5/5/2022 has been entered. Claims 1-5, 8, 10-13 and 16-18 remain pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites wherein the at least one reagent comprises at least one detergent. However, this is unclear if the claim is stating that the at least one reagent comprise at least one detergent or if it is further comprising at least on detergent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2007/0092403, hereinafter Wirbisky in view of United States Application Publication No. 2004/0208792, hereinafter Linton and United States Application Publication No. 2003/0109618, hereinafter Parker.
Regarding claim 1, Wirbisky teaches a device (paragraph [0117]), comprising a container, wherein the container comprises an inner wall and at least one opening (paragraph [0117]), wherein the at least one opening comprises a mixture, wherein the mixture comprises at least one reagent (magnetic particles and Proteinase K, paragraph [0117]), and at least one additive (polymer, paragraph [0118]), wherein the at least one reagent is fixed to at least part of the inner wall of the container with the at least one additive (paragraphs [0117]-[0118]), wherein the at least one reagent is dispersed in the at least one additive (paragraphs [0117]-[0118]).
Wirbisky is silent with regards to specific polymer which is utilized to fix the reagents in the tubes, therefore, it would have been necessary and thus obvious to look to the prior art for conventional polymers to encapsulate the reagents. Linton provides this conventional teaching showing that it is known in the art to use polyethylene glycol to encapsulate reagents (Linton, paragraph [0137]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the polymer to encapsulate the reagents from polyethylene glycol motivated by the expectation of successfully practicing the invention of Linton. Linton further discusses that upon heating the encapsulating agent dissolves and releases the reagents thereby indicating that the polyethylene glycol is a solid at room temperature. 
Wirbisky further teaches that the lysis solution has a buffer and a detergent (paragraph [0122]); however, Wirbisky and Linton are silent as to the at least one reagent also comprising a chaotropic agent.
Parker teaches a lysis solution which has both a chaotropic agent and a detergent because the combination is particularly effective for bacteria cells (Parker, paragraph [0046]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a chaotropic agent to the at least one reagent of Wirbisky because the combination of both a detergent and chaotropic agent are particularly effective for bacteria cells (Parker, paragraph [0046]).
Regarding claim 2, Wirbisky teaches wherein the at least one reagent and the at least one additive are included in the container in the form of a mixture that is essentially free of solvent (the system is dried thereby evaporating the solvent, paragraphs [0117]-[0118]).
Regarding claim 3, Wirbisky teaches wherein no solvents are included in the device (the system is dried thereby evaporating the solvent, paragraphs [0117]-[0118]).
Regarding claim 4, Wirbisky teaches wherein the mixture comprises amorphous phase, a crystalline phase or both (paragraphs [0117]-[0118]).
Regarding claim 5, Wirbisky teaches wherein the container is a tube (paragraph [0117]).
Regarding claim 8, Wirbisky teaches wherein the at least one reagent comprises beads, (paragraph [0117]).
Regarding claim 16, Wirbisky teaches wherein the container is a microtube (paragraph [0086]).
Regarding claim 17, Wirbisky teaches wherein the at least one reagent comprises magnetic beads (paragraph [0117]).
Regarding claim 18, Wribisky teaches wherein the at least one reagent comprises at least one detergent (paragraph [0122]).

 Response to Arguments
Applicant argues that Wibisky teaches to exclude chaotropic salts from the reagents in its device (i.e. teaching away).  However, it has been held that such nonpreferred embodiments failing to assert discovery beyond that known in the art does not constitute a "teaching away" unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. MPEP §2143.01).
In this case, Examiner finds neither discredit of the combination, nor destruction of the reference because Wirbisky only teaches that “[t]he Lysis solutions of the present invention are unique in that they require no added chaotropic salts, such as guanidinium salts or urea.” This recitation does not criticize, discredit or discourage the use of chaotropic salts as this recitation is only stating that in their preferred embodiment described that chaotropic salts are not required and not that chaotropic salts should not be used as would be required to show that the reference teaches away from the solution claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796